LINDLEY, Judge
(concurring).
I concur with Judge MARIS’ opinion. However, in view of Judge LAWS’ dissent I deem certain observations pertinent. It may well be that under the facts presented here complainants would have had no remedy as to their second objection before the enactment of the Stabilization Extension Act of 1944 and, thus, as Judge LAWS indicates, if our conclusion is correct, would have had cause to assert deprivation of due process. However, it seems to me, Congress has remedied this situation by incorporating Section 204(e) (1) into the Act, thereby creating a remedy to which we properly remand complainants.
My thought in this respect results largely from the whole tenor of the legislative history of the various provisions of the Stabilization Extension Act of 1944 which brought into the Price Control Act Section 204(e) (1), 50 U.S.C.A. Appendix § 924 (e) (1). That history, as reflected by the annals of the committees and the debates in both Houses, seems to me to demonstrate clearly that the members of Congress, fearful lest, in the emergency facing them when they enacted the original legislation, which was intended to forestall inflation and to bring about stabilization of our economy in wartime, they had imperilled certain constitutional rights, sought to remove the threatening possibilities. As a result came the Stabilization Extension Act with its modifications of the original act and amendments thereto. By this legislation Congress put into formal expression its attempt to banish the threat of evil and at the same time not to impair the protection of the public welfare contemplated by the original act. Thus in the Senate Senator Danaher, after directing that body’s attention to the fact that in the then recent opinion 'of Yakus v. United States, 321 U.S. 414, 64 S.Ct. 660, 678, 88 L.Ed. 834, the Supreme Court had remarked that it had “no occasion to decide whether one charged with criminal violation of a duly promulgated price regulation may defend on the ground that the regulation is unconstitutional on its face” and that it did not determine “whether one who is forced to trial and convicted of violation of a regulation, while diligently seeking determination of its validity by the statutory procedure may thus be deprived of the defense that' the regulation is invalid,” said: “in what we have done we have perfected the two points as to which the Supreme Court has entered no decision, to the end that there can be no question of the denial of or the existence of due process.”
I believe the proper conclusion to be that after a complete survey of the original act, full disclosure as to its possible defects and exhaustive discussion as to how best to avoid them, Congress enacted the amendments, intending to assure one in the position of complainants a right to be heard; that if, previously, complainants had no forum where they could present their second objection, they now enjoy such a right, by virtue of Section 204(e) (1) and that we have jurisdiction solely by way of the avenue of approach provided therein.